— Order, Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about November 20, 1991, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
*516In an action to recover for personal injuries sustained by plaintiff when she fell off a "thoroughbred/polo pony” owned by defendant, the IAS Court properly granted defendant’s motion for summary judgment because of plaintiff’s failure to come forward with any evidence tending to show that defendant knew or should have known of the animal’s vicious propensities or that the horse was unsuitable (Landes v H.E. Farms, 169 AD2d 446). Plaintiff argues that the horse was unsuitable for her, but an issue in this regard was not raised simply by virtue of the type of horse involved, here, a polo pony. Concur — Sullivan, J. P., Rosenberger, Wallach and Ross, JJ.